YETKA, Justice
(dissenting).
I respectfully dissent. We have consistently held that this court will not sit as a trier of fact and will uphold findings made below if supported by credible evidence. See e.g., Kahn v. State, 289 N.W.2d 737 (Minn.1980); Norby v. Arctic Enterprises, Inc., 305 Minn. 519, 232 N.W.2d 773 (1975); MacNamara v. Boyd Trust, 287 Minn. 163, 177 N.W.2d 398 (1970). The instant case primarily concerned evaluation of the credibility of the employee. This is the function of the Workers’ Compensation Court of Appeals. Madrigal v. Seeley, 281 N.W.2d 366 (Minn.1979). In such situations, we should defer to the findings of the hearing officer and the court of appeals. See Madrigal v. Seeley, 281 N.W.2d 366 (Minn.1979); Spilman v. Morey Fish Co., 270 N.W.2d 781 (Minn.1978); Briggs v. McKee, Inc., 259 N.W.2d 266 (Minn.1977). Here, independent of Dr. Burnham’s records, there was more than sufficient evidence to support the findings made below.
The employee was injured in September 1964 when he fell 8 feet from a scaffold and landed on his back and left hip. The force of the fall was sufficient to drive a carpenter’s nail into the employee’s hip. Thus, it is not inconceivable that the employee injured his neck in an accident involving that much force. In addition, the employee testified that, at the time of the 1964 accident, he felt pain in his hip and low back and that his “neck hurt a little bit then, but that wasn’t the big factor at that time.” There was no evidence conclusively demonstrating that the testimony of the employee was untrue and the compensation judge had the opportunity to observe the employee’s demeanor and assess his credibility.
The employee’s testimony also is supported by the medical evidence introduced at trial. Dr. Goldner’s records from 1975 indicate that the employee complained of neck pain and numbness in his left arm in 1974. Dr. Wengler testified that, in 1978, he asked the employee how long the employee had been having neck difficulties. The employee replied that he began to have problems in the early years following the injury. The employee’s main problem was with his back, however, so the employee directed the doctor’s attention there. This tends to explain why the employee had not made any direct requests for treatment of his neck before 1978.
There was also sufficient additional expert testimony to support a finding of a causal connection between the fall and the neck injury. Dr. Wengler testified that it was reasonable to conclude, based on the nature of the fall and the employee’s statements, that the neck injury and 1964 accident were causally related. This was sufficient testimony to establish causation. See Boldt v. Jostens, Inc., 261 N.W.2d 92 (Minn.1977).
The majority, in reversing the court of appeals, stresses that it was error to rely on Dr. Burnham’s report. In Bushnell v. City of Duluth, 241 Minn. 189, 62 N.W.2d 813 *366(1954), however, we stated that where incompetent evidence is received, “[i]f the conclusions of the commission and its referees are supported by sufficient competent evidence, they will not be disturbed * * *.” Clearly, there was sufficient competent evidence to support the finding of causation outside of Dr. Burnham’s report. Moreover, it does not appear that the court of appeals acted improperly in considering the report. Under Minn.Stat. § 176.391, subd. 1 (1980), the compensation judge and court of appeals may conduct independent investigations. Minn.Stat. § 176.411, subd. 1 (1980) provides that, when making such an investigation or conducting a hearing, the compensation judge and court of appeals are not bound by common law and statutory rules of evidence, but that “[fjindings of fact shall be based on competent evidence.” See Harrison v. Schafer Construction Co., 309 Minn. 557, 244 N.W.2d 152 (1976). The court of appeals only noted that the report gave added basis to Dr. Wengler’s opinion. This does not indicate that it used the report in making its specific findings. Nor, as the majority suggests, did consideration of the report violate the due process requirement that “[t]he investigation hearing shall be conducted in a manner to ascertain the substantial rights of the parties.” Dr. Burnham was hired for adverse examination of the employee, and it is inconceivable that the employers were not on notice of either the report or its contents. Further, the court of appeals apparently only used the report in determining the weight to be given to Dr. Wengler’s testimony that there was a causal connection between the injury and the accident. Thus, the majority’s argument that the employer should have been given notice of the non-record evidence and that the “substantial rights of the parties” were violated is unfounded.
For the above reasons, I would affirm.